[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-13938            ELEVENTH CIRCUIT
                                        Non-Argument Calendar        FEBRUARY 17, 2012
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 1:07-cr-20759-AJ-12



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff–Appellee,

                                               versus

ALBERTO L. GONZALEZ,
a.k.a. Huevo,

llllllllllllllllllllllllllllllllllllllll                         Defendant–Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________
                                       (February 17, 2012)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Alberto Gonzalez, proceeding pro se, appeals the district court’s
determination that it lacked jurisdiction to consider his motion seeking

resentencing. Upon review, we affirm.

      After he was convicted and sentenced to 92 months’ imprisonment for a

drug crime in 2008, Gonzalez appealed and this court affirmed his conviction and

sentence. Gonzalez then filed a motion to vacate his sentence pursuant to 28

U.S.C. § 2255. The district court denied that motion and we, in turn, denied

Gonzalez’s motion for a Certificate of Appealability.

      Two years later, Gonzalez, proceeding pro se, filed a “Motion to Re-Open

[His] Sentence Pursuant to Law of the Case Doctrine.” Just as he had at his

sentencing hearing and in his § 2255 motion, Gonzalez argued that the district

court erroneously included in its calculation of his sentencing guidelines range

two convictions he received prior to the age of 18. He also contended that, on

resentencing, he should receive the benefit of a recent amendment to the

sentencing guidelines that would reduce his criminal history points by two. The

district court determined it that lacked jurisdiction to consider that motion. For the

reasons that follow, we agree.

      We review jurisdictional questions de novo. United States v. Oliver, 148

F.3d 1274, 1275 (11th Cir. 1998). The circumstances under which a district court

may modify a defendant’s sentence are limited, and a court has no inherent

                                          2
authority to modify a sentence it previously has rendered, even if it was erroneous.

United States v. Diaz-Clark, 292 F.3d 1310, 1316-18 (11th Cir. 2002). Without a

specific statutory basis to do so, a court lacks jurisdiction to consider a defendant’s

request that his sentence be lowered. Id. at 1315, 1317-19.

      Gonzalez contends that the district court had jurisdiction to modify his

sentence under the manifest injustice exception to the law-of-the-case doctrine.

See United States v. Jordan, 429 F.3d 1032, 1036 (11th Cir. 2005) (stating that

law-of-the-case doctrine will not bar reconsideration of a decision if it was

“clearly erroneous and following it would work a manifest injustice”). But the

law-of-the-case doctrine is not an independent basis for jurisdiction. Rather, the

doctrine expresses courts’ general unwillingness (and the exceptions to that

unwillingness) to revisit previously decided issues over which they already have

jurisdiction. See id. at 1035; see also Goodwin v. Johnson, 224 F.3d 450, 458 (5th

Cir. 2000) (“A decision on the applicability of the doctrine . . . presupposes that an

issue . . . is properly before the court.”). The manifest injustice exception to the

law-of-the-case doctrine, therefore, provided no jurisdictional basis for the court to

reconsider Gonzalez’s sentence.

      We also review pro se filings, like Gonzalez’s, under a more lenient

standard and read them liberally in order to discern “whether jurisdiction to

                                           3
consider [them] can be founded on a legally justifiable base.” Fernandez v. United

States, 941 F.2d 1488, 1491 (11th Cir. 1991). We have an “obligation to look

behind the label of a motion filed by a pro se inmate and determine whether the

motion is, in effect, cognizable under a different remedial statutory framework.”

United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990).

      But our review of the record indicates that there is no other basis upon

which the court’s jurisdiction over Gonzalez’s motion could have been founded.

District courts are precluded from modifying a term of imprisonment once it has

been imposed except under the narrow exceptions outlined in 28 U.S.C. § 3582(c).

When a defendant, as opposed to the Bureau of Prisons, makes the request,

“absent other express statutory authority, modification of an imprisonment

sentence can only be done pursuant to [Federal] Rule [of Criminal Procedure] 35.”

United States v. Phillips, 597 F.3d 1190, 1195 (11th Cir. 2010). Because

Gonzalez filed his motion well beyond the jurisdictional time limitation in Rule

35, none of its provisions apply. Id. at 1196; see Fed. R. Crim. P. 35(a), (b).

      Further, although district courts have authority to recharacterize a prisoner’s

mislabeled pro se filing as a § 2255 motion to vacate a sentence, Gonzalez does

not challenge the court’s conclusion that his motion could not properly have been

considered in that fashion. Indeed, although the district court’s order makes plain

                                          4
that it did no such thing, Gonzalez argues that the district court should not have

converted his motion into a § 2255 motion without first notifying him. See Castro

v. United States, 540 U.S. 275, 381-82 (2002). Most importantly, because

Gonzalez had already filed a § 2255 motion and had not sought leave to file a

second one, even had the district court so construed it, the court’s conclusion that

his “Motion to Reopen” was not properly filed under § 2255 would have been

correct. See 28 U.S.C. § 2255(h).

      Finally, Gonzalez’s motion could not be reclassified as a motion under

Federal Rule of Civil Procedure 60(b) seeking relief from the denial of his

previous § 2255 motion. Because it reasserted a claim for relief, rather than

identifying some defect in the prior proceedings, if it was to be considered at all, it

would be treated as a § 2255 motion even if it were labeled under Rule 60(b).

Gilbert v. United States, 640 F.3d 1293, 1323 (11th Cir. 2011); see also United

States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (holding that a Rule 60(b)

motion is not otherwise available to challenge a sentence in a criminal action).

      Because the district court correctly determined that it lacked jurisdiction to

consider Gonzalez’s motion, the court’s dismissal of Gonzalez’s motion is

      AFFIRMED.




                                           5